Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 25 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      le 25. 8bre 1781.
                  
                  j’ai l’honneur de renvoyer à Votre Excellence les differentes lettres que vous avés bien voulû m’adresser.  je vous avouë, que je crois difficilement à l’arrivée prochaïne de L’Escadre Angloise.  je ne crois pas qu’elle ait besoin d’une nouvelle leçon aprês celle qu’elle a recû le 5. 7bre.  je mande à M. de Rochambeau les dispositions que je crois à propos de faire pour le transport des matellots.  Il communiquera probablement à Votre Excellence cet article de ma lettre.
                  La frégatte L’andromaque va partir aujourd’huy et je n’oublierai certainement point les lettres que Votre Excellence a eu la confiance de m’adresser.  j’ai l’honneur d’etre avec l’amitié la plus sincere et la plus durable de Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               